PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/033,738
Filing Date: 12 Jul 2018
Appellant(s): Santhar et al.



__________________
Raffi Gostanian
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 13, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated June 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  There are no “WITHDRAWN REJECTIONS” and no “NEW GROUNDS OF REJECTION”.

(2) Response to Argument

A. Berk fails to describe or suggest, “identifying, via a cognitive engine of the blockchain node, previous transactions of assets of a same type from the blockchain based on the asset identifier”.

EXAMINER’S RESPONSE: Goeringer discloses a tracking system that uses blockchain to monitor perishable assets transactions including expiration (see at least paragraph 0041). The system, stores history of disposition and movement of perishable goods were users can verify whether the correct handling procedures have been followed (see at least paragraphs 0024 and 0061). Berk discloses a system that uses machine learning to generate predictions for delivery of perishable assets based on historical data (see at least abstract, figure 9A and paragraph 0064). The system recognizes similarities for decision making (see at least paragraph 0100). For example, the system on Berk considers the type of dishes (ex: pasta, soup, salad, hamburger, etc) in an order and the historical restaurant data for the predictive model (paragraph 0092). Berk discloses that the type of dishes is a parameter used by the model to correlate data (Berk paragraph 0092).  In some embodiments, the item types in an order may be input as parameters.  For example, certain dishes may be correlated with particular preparation times (Berk paragraph 0099).  The average time for a particular merchant to prepare a 

B.  Berk fails to describe or suggest, “predicting, via execution of a machine learning algorithm by the cognitive engine of the blockchain node, a future delivery date for the asset based on delivery times of the assets of the same type which are included in the previous transactions identified from the blockchain”.

EXAMINER’S RESPONSE: Georinger discloses a blockchain system comprising identifiers to track and monitor transactions comprising the status of consumables including delivery transactions (abstract). Examiner introduced Berk to evidence that a system for predicting future deliveries of perishable goods (abstract and paragraphs 0004-0006), that considers previous transactions with specific data (Ex type of dishes in an order, specific merchant), and similarities before decision making (paragraph 0100) is known in the art. Therefore, a person of ordinary skill in the art would have conceived the idea of applying the delivery predictions methods disclosed by Berk to the invention in Georinger in order to provide improved mechanisms with respect to delivery of perishable goods (Berk background).

C.  The type of dishes in an order is a delivery parameter, but it is not used to identify assets for a machine learning model.

EXAMINER’S RESPONSE: Berk discloses that the type of dishes is a parameter used by the model to correlate data (Berk paragraph 0092).  In some embodiments, the item types in an order may be input as parameters.  For example, certain dishes may be correlated with particular preparation times (Berk paragraph 0099).  The average time for a particular merchant to prepare a particular item is tracked (Berk paragraph 0102).  Inputting item type to correlate data, reads into identifying assets. 



D.   Berk fails to describe what kind of assets are involved in the training events.

EXAMINER’S RESPONSE: Berk in at least abstract discloses that the model use order data and historical restaurant data.  In at least paragraph 0099, Berk discloses that in some embodiments, the item types in an order may be input as parameters (paragraph 0099).  The average time for a particular merchant to prepare a particular item is tracked (Berk paragraph 0102).  Therefore, type of assets involved in the training events are perishable goods that in some embodiments are similar types of assets.  

E.  The “data set” that is passed into the system of Berk when training, appears to be a manual transfer of data by a user and not a data being identified from anywhere.  


EXAMINER’S RESPONSE: The “data set” passed into the system of Berk when training is a combination of input data and real-time data (see at least figure 9B and claim 12). The system is configured to receive order data from devices operated by customers (Berk abstract).  A server identifies events corresponding to real-time delivery of an order for perishable goods (paragraph 0005) in order to make delivery predictions (paragraph 0038).  Order creation event occurs when the system receives an order created by a customer (paragraph 0054).  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DENISSE Y ORTIZ ROMAN/Examiner, Art Unit 3687                                                                                                                                                                                             






Conferees:


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627     

/Vincent Millin/
Appeal Practice Speciaist                                                                                                                                                                                                   









Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.